PER CURIAM.
In this post dissolution action, the former husband appeals from an order setting aside a settlement agreement with the former wife. We affirm, as the trial court’s decision to set aside the agreement on the basis of fraud and misrepresentation is amply supported by the record. See Casto v. Casto, 508 So.2d 330, 333 (Fla.1987) (holding that a spouse may set aside an agreement by establishing that it was reached under “fraud, duress, coercion, misrepresentation, or overreaching.”); Goodstein v. Goodstein, 649 So.2d 273, 275 (Fla. 3d DCA 1995) (holding that the standard of review in setting aside marital agreement is whether there was substantial competent evidence).
AFFIRMED.